Citation Nr: 0617763	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $18,753.03.

(The issue of entitlement to service connection for L3 and L5 
laminectomy, claimed as lumbar spine disorder is adjudicated 
in a separate decision). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision by the Committee on 
Waivers and Compromises (Committee) at the Regional Office 
(RO), Department of Veterans Affairs (VA) in Houston, Texas.  
The veteran testified before the Committee in June 2004 and 
before the undersigned Judge in April 2006.  The Board 
remanded this case in February 2004.  


FINDINGS OF FACT

1.  In 1986, the veteran obtained a loan, guaranteed by the 
VA, for the purchase of a house in the amount of $59,000.00.

2.  In September 1990, the veteran defaulted on his VA 
guaranteed home loan, and a foreclosure sale was scheduled 
for April 2000.

3.  In September May 1991, the property was sold at the 
trustee's foreclosure sale, resulting in the loan guaranty 
indebtedness in the amount of $18,753.03.

4.  With consideration of the costs of life's basic 
necessities, the veteran's current and future income will be 
sufficient to permit the repayment of his loan guaranty 
indebtedness without resulting in any undue financial 
hardship; the repayment of this indebtedness to VA would not 
be against equity and good conscience.

5.  Any waiver of the veteran's loan guaranty indebtedness 
would amount to unjust enrichment, given his failure to 
maintain the subject property to mitigate her indebtedness, 
or attempt to cure the default.


CONCLUSIONS OF LAW

1.  There was a loss after default on the property in 
question, which constituted the security for the veteran's 
guaranteed home loan with VA.  38 U.S.C.A. §§ 5107, 5302 
(West Supp. 2005); 38 C.F.R. § 1.964(a) (2005).

2.  Recovery of the veteran's home loan guaranty indebtedness 
to VA would not violate the principles of equity and good 
conscience; therefore, the recovery is not waived.  38 
U.S.C.A. §§ 5107, 5302 (West Supp. 2005); 38 C.F.R. § 
1.965(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2005), is not applicable to claims for waiver of 
recovery of overpayments.  Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  Thus, any discussion as to VCAA compliance 
is not required.

Waiver of recovery and collection of a loan guaranty 
indebtedness from a veteran is allowed when the following 
factors are found to exist: (1) after default there was a 
loss of the property which constituted security for the loan; 
(2) there is no indication of fraud, misrepresentation or bad 
faith on the part of the person requesting the waiver, and 
(3) collection of the indebtedness would be against equity 
and good conscience. 38 U.S.C.A. § 5302(b) (West 2002); 38 
C.F.R. § 1.964(a) (2004).

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights. The decision reached 
should not be unduly favorable or adverse to either side, 
which means arriving at an outcome that is fair to both the 
obligor (veteran) and the Federal Government (VA).

In making this determination, consideration will be given to 
the following factors, which are not intended to be all- 
inclusive: (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the veteran; (5) the unjust enrichment of 
the veteran; and (6) whether the veteran changed positions to 
his/her detriment in reliance upon a granted VA benefit. 38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) (2004).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative 
evidence as to any material issue, VA shall give the claimant 
the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West Supp. 
2005).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).

Initially, the Board finds no particular evidence of 
misrepresentation, fraud, or bad faith in this case, such 
that waiver of recovery of overpayment is not precluded.  38 
U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).  The 
veteran lost his home to foreclosure after defaulting on his 
mortgage payments.  The veteran has continually argued, 
including in testimony before the undersigned Judge and 
before the Committee that he was going through a divorce at 
that time, his wife was residing in the house, and he 
believed his ex-wife was making payments on the mortgage.  He 
was unaware of the default until after the house was 
padlocked.  

The Board acknowledges the difficult circumstances the 
veteran was under at that time, however, he was still solely 
obligated to pay the debt.  However, the veteran was the only 
loan holder on the original VA home loan in the amount of 
$59,000 and at no time did the obligation of the loan 
transfer to a third party.  As such, he was legally required 
to maintain mortgage payments or risk default, which occurred 
in this case.  Notice of intent to foreclose was issued in 
January 1991.  Foreclosure took place in May 1991.  The 
highest bid at the foreclosure auction did not cover the 
amount owed on the VA guaranteed loan, and so, VA was 
obligated to pay the lender.  As a result, he became indebted 
to VA in the amount of $18,753.03.  

While this default may constitute negligence on his part, it 
does not rise to the level of bad faith, misrepresentation, 
or fraud, which would preclude a waiver.  Thus, the remaining 
question is whether collection of the indebtedness would be 
against "equity and good conscience."  38 C.F.R. § 1.964(a) 
(2005).  The Board concludes it would not be.

The Committee found the veteran at fault for the creation of 
the debt, and the Board agrees.  The veteran signed loan 
documents agreeing to indemnify the Government against any 
loss sustained as a result of guaranteeing the loan.  As 
noted above, the veteran failed to meet payments for the 
loan.  There is no evidence that VA is not barred from 
recovering the debt.

In addition, the Board finds no fault on the part of VA with 
regard to this debt.  VA provided adequate notice of default 
to the correct address.  The veteran has not otherwise 
presented evidence suggesting any fault on the part of VA.  
As such,  there is no need to consider balancing the 
veteran's fault against VA's.

The veteran argues a waiver is appropriate because of undue 
financial hardship.  He essentially argues that collection of 
the debt would deprive him of basic necessities.  Review of 
the record shows that the veteran was owed a retroactive 
payment from VA in November 2001 in the amount of 
approximately $42,000, of which VA withheld the $18,753.03 
debt as payment in full.  As a result, the veteran received a 
retroactive check in the amount of $23,910.66 in November 
2001.      

There is no other evidence to suggest that recoupment of the 
overpayment deprived the veteran of the basic necessities of 
life.  The veteran submitted financial status reports dated 
in August 2002, October 2002, and June 2004.  All three 
reports show that the veteran's one source of income is his 
VA pension benefits.  He lists no assets other than his 1999 
Pontiac Grand Am.  In each report, he lists his monthly 
expenses exceeding his income by approximately less than $100 
per month.  In addition, the veteran testified to the 
undersigned Judge that he pays $250 a month in back child 
support.  

The record, however, indicates that, while the veteran still 
sought a waiver of the debt, the debt had been repaid to VA 
and the veteran received a lump sum payment of $23,910.86 in 
November 2001.  In addition, the veteran indicated in the 
2002 financial reports that despite having a monthly negative 
cash flow, he had a revolving credit debt for the recent 
purchase of a television.  This debt was not listed in his 
2004 financial status report.  The veteran's debt to the 
Government should be given no less deference than his private 
debts.  While the veteran claims that repayment of the debt 
would cause the him financial hardship, this is not shown by 
the overall evidence of record.
  
In this case, waiver would result in unjust enrichment to the 
veteran, who did not meet his financial obligations to VA, 
and would constitute a government assumption of the 
consequences flowing from the veteran's default on his home 
loan indebtedness.  Collection of the indebtedness would not 
defeat the purposes of an existing benefit.  The VA home loan 
guaranty program is dependent upon veterans meeting their 
obligations.  Further, there is no indication that the 
veteran changed his position to his detriment in reliance 
upon the VA loan guaranty program.

The facts of this case do not demonstrate the recovery of the 
loan guaranty indebtedness would be against the principles of 
equity and good conscience.  Thus, the Board concludes that 
waiver of recovery of this debt is not warranted.  38 
U.S.C.A. § 5302(a) (West Supp. 2005); 38 C.F.R. §§ 1.964, 
1.965 (2005).  In reaching these conclusions, the Board finds 
the preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West Supp. 2005); 38 C.F.R. § 4.3 (2005); see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Waiver of recovery of a loan payment indebtedness in the 
amount of $18,753.03 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


